     Case 2:21-cv-05683-MCS-JC Document 13 Filed 07/20/21 Page 1 of 3 Page ID #:2986



1     WILLIAM PATE (SB # 45734)
      William.pate@nlrb.gov
2
      STEPHANIE CAHN (SB # 189277)
3     Stephanie.cahn@nlrb.gov
      MOLLY KAGEL (SB # 304328)
4
      Molly.kagel@nlrb.gov
5     National Labor Relations Board, Region 21
      312 North Spring Street, 10th Floor
6
      Los Angeles, CA 90012
7     Telephone: (213) 894-6512
      Facsimile: (213) 894-2778
8
9     Attorneys for Petitioner
                              UNITED STATES DISTRICT COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11
       WILLIAM B. COWEN, Regional                        Case No.: 2:21-cv-5683
12     Director of Region 21 of the National
13     Labor Relations Board, for and on behalf          EX PARTE APPLICATION AND
       of the NATIONAL LABOR                             MEMORANDUM IN SUPPORT OF
14     RELATIONS BOARD,                                  APPLICATION FOR LEAVE TO FILE
15                                     Petitioner,       MEMORANDUM OF POINTS AND
       v.                                                AUTHORITIES IN SUPPORT OF
16     MASON-DIXON INTERMODAL D/B/A                      SECTION 10(j) INJUNCTION
17     UNIVERSAL INTERMODAL                              PETITION EXCEEDING PAGE
       SERVICES, SOUTHERN COUNTIES                       LIMITATION
18     EXPRESS, INC., ROADRUNNER
19     INTERMODAL SERVICES, LLC., AND                    Date: None Requested
       UNIVERSAL TRUCKLOAD, INC.,
20                                  Respondents.
21
22
23          Pursuant to Local Rule 7-19, Petitioner respectfully submits this ex parte
24    application for leave to file a Memorandum of Points and Authorities in Support of
25    Petition for Temporary Injunction under Section 10(j) of the National Labor Relations
26    Act, as amended (the Act), 29 U.S.C. § 160(j), exceeding 25 pages in length.
27          In support of this request, Petitioner states the following:
28

                                                     1

                                                                                   2:21-cv-5683
     Case 2:21-cv-05683-MCS-JC Document 13 Filed 07/20/21 Page 2 of 3 Page ID #:2987



1              1.   This proceeding involves Petitioner’s request for injunctive relief under
2     Section 10(j) of the Act. The underlying Petition contains 10 independent unfair labor
3     practice allegations that stem from six different unfair labor practice charges involving
4     multiple locations. In support thereof, Petitioner has prepared a Memorandum of Points
5     and Authorities that is 35 pages in length, analyzing the unfair labor practice allegations
6     in applying the Section 10(j) statutory scheme for injunctive relief under the Ninth
7     Circuit’s “just and proper” framework. Due to the number of unfair labor practice
8     allegations raised in this proceeding, Petitioner believes that it is not possible to provide
9     the Court a complete analysis of all the allegations and the “just and proper” test with a
10    Memorandum of Points and Authorities limited to 25 pages. The Court has previously
11    allowed Petitioner to exceed the page limitation given a large number of unfair labor
12    practices. See, e.g. NLRB v. Airgras USA, LLC, Case No 2:20-cv-10009 VAP (KSx) (13
13    unfair labor practice allegations, 45-page Memorandum of Points and Authorities); NLRB
14    v. Gardner Trucking, Inc., Case No. 5:17-cv-02357 JGB (SPx) (11 unfair labor practice
15    allegations, 31-page Memorandum of Points and Authorities); NLRB v. Vista Del Sol
16    Health Services, Inc. dba Vista Del Sol Healthcare, Case No. 2:14-cv-09534 MMM
17    (FFMx) (over 30 unfair labor practice allegations, 50-page Memorandum of Points and
18    Authorities). Here, Petitioner is respectfully requested to exceed the page limit by 10
19    pages.
20             2.   Attorney for Respondents is Daniel A. Adlong. His contact information is:
21             Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               Park Tower, 695 Tower Center Drive, Fifteenth Floor, Costa Mesa, CA 92626
22
               Office: (714)800-7997; Mobile: (714)686-0638
23             daniel.adlong@ogletree.com
24             3.   Pursuant to Local Rule 7-19, on July 7, 2021, Molly Kagel, Attorney for
25    Petitioner, contacted Respondents’ counsel Daniel A. Adlong by email regarding the
26    substance of this application and requested Respondents’ position. In that email, Ms.
27    Kagel informed Mr. Adlong that Respondents’ position would be included in this
28    application. On July 7, 2021, Mr. Adlong stated, by email, that Respondents do not have

                                                     2

                                                                                      2:21-cv-5683
     Case 2:21-cv-05683-MCS-JC Document 13 Filed 07/20/21 Page 3 of 3 Page ID #:2988



1     an objection to this application. On July 19, 2021, Ms. Kagel called Mr. Adlong and left a
2     voicemail confirming Petitioner’s intent on filing this application and the substance of
3     this application
4           WHEREFORE, Petitioner respectfully moves this Court for leave to file a
5     Memorandum of Points and Authorities in Support of Petition for Temporary Injunction
6     under Section 10(j) of the National Labor Relations Act, as amended, 29 U.S.C. § 160(j),
7     exceeding 25 pages in length.
8
9     Dated: July 20, 2021
10
11
12
13                                                 Respectfully submitted,
14                                                 /s/ Molly Kagel
15
                                                   Molly Kagel
16
                                                   Counsel for Petitioner
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3

                                                                                    2:21-cv-5683
